Citation Nr: 0019558	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  99-03 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD) and 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from May 1970 to December 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD.  


REMAND

In April 1999, the veteran submitted a VA hospitalization 
report, which revealed diagnoses of schizophrenia, paranoid 
type, personality disorder, not otherwise specified, and 
passive-aggressive features.  There was also a notation of 
some PTSD features.  The RO has not had an opportunity to 
review this evidence prior to adjudication of the matter on 
appeal.  Pursuant to 38 C.F.R. §§ 19.37 and 20.1304, any 
evidence pertinent for appellate consideration submitted by 
the veteran or the representative of record after 
certification of the appeal and notification of transfer of 
the record to the Board, which is received and accepted by 
the Board, must be first submitted to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case (SSOC).  38 C.F.R. §§ 19.37, 20.1304 
(1999).  No waiver of RO jurisdiction over this material has 
been submitted pursuant to 38 C.F.R. § 20.1304 (c).  Thus, to 
ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should review the April 1999 
VA hospital report in particular and in 
tandem with the veteran's claim in its 
entirety.  All pertinent law and 
regulations should be considered.  If the 
veteran's claim remains denied, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include, but not be 
limited to, any additional pertinent law 
and regulations and a complete discussion 
of the action taken on the veteran's 
claim.  Applicable response time should 
be allowed.

2.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


